Fisher, J.,
delivered the opinion of the court.
The plaintiffs below brought this action, in the Circuit Court of Chickasaw county, to recover the balance alleged to be due upon a promissory note made by the defendant. The Statute of Limitations being interposed as a defence, the plaintiffs replied that the defendant had, within the prescribed time, acknowledged the debt *42in writing; upon which, issue was taken. In support of this issue, the plaintiffs read in evidence a certain credit indorsed upon the note, and signed by both parties. To which evidence the plaintiffs demurred, and the court, upon this demurrer, rendered a judgment for the plaintiffs.
The credit is merely evidence of the fact, for which it was intended to be evidence, that so much had been paid on the note; but it is not evidence of any admission by the defendant that there was a balance due upon the note, nor can it be construed into a promise by him to pay such alleged balance.
Judgment reversed, and judgment on the demurrer to the evidence, for the plaintiffs in error.